DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Reducing DRAM Latencies with an Integrated Memory Hierarchy Design”).
In regards to claim 1, Lin teaches a memory controller comprising:
a host interface configured to communicate with a host (to L1 cache, figure 4);
a memory interface configured to communicate with a memory device (Rambus channel, figure 4); and
a control circuit configured to control an operation of the memory device (See figure 4), 
wherein the control circuit selectively determines whether or not to use a cache for an operation indicated by a command received from the host, depending on a number of memory dies, of a plurality of memory dies in the memory device, detected to be in an activated state (“On a demand miss, blocks in an aligned region surrounding the miss that are not already in the cache are prefetched [23]. For example, a cache with 64-byte blocks and 4KB regions would fetch the 64-byte block upon a miss, and then prefetch any of the 63 other blocks in the surrounding 4KB region not already resident in the cache.”, section 4, paragraph 1; “When prefetching directly into the L2 cache, the likelihood of pollution is high if the prefetch accuracy is low.”, section 4.1, paragraph 1; “The access prioritizer selects a prefetch when no demand misses or writebacks are pending. The prefetches thus add little additional channel contention, and only when a demand miss arrives while a prefetch is in progress.”, section 4, paragraph 3; “We address this issue by changing to a LIFO algorithm for prefetching in which the highest priority region is the one that was added to the queue most recently. We couple this with an LRU prioritization algorithm that moves queued regions back to the highest-priority position on a demand miss within that region, and replaces regions from the tail of the queue when it is full.”, section 4.2, paragraph 6).
In regards to claim 6, Lin teaches a memory system comprising:
a memory device including a plurality of memory blocks (Rambus channel, figure 4); and
a memory controller configured to control the memory device (See figure 4), 
wherein the memory controller selectively determines whether or not to use a cache for an operation indicated by a command received from a host, depending on a number of memory dies, of a plurality of memory dies in the memory device, detected to be in an activated state (“On a demand miss, blocks in an aligned region surrounding the miss that are not already in the cache are prefetched [23]. For example, a cache with 64-byte blocks and 4KB regions would fetch the 64-byte block upon a miss, and then prefetch any of the 63 other blocks in the surrounding 4KB region not already resident in the cache.”, section 4, paragraph 1; “When prefetching directly into the L2 cache, the likelihood of pollution is high if the prefetch accuracy is low.”, section 4.1, paragraph 1; “The access prioritizer selects a prefetch when no demand misses or writebacks are pending. The prefetches thus add little additional channel contention, and only when a demand miss arrives while a prefetch is in progress.”, section 4, paragraph 3; “The access prioritizer selects a prefetch when no demand misses or writebacks are pending. The prefetches thus add little additional channel contention, and only when a demand miss arrives while a prefetch is in progress.”, section 4, paragraph 3; “We address this issue by changing to a LIFO algorithm for prefetching in which the highest priority region is the one that was added to the queue most recently. We couple this with an LRU prioritization algorithm that moves queued regions back to 
In regards to claim 11, Lin teaches a method for operating a memory controller which controls a memory device, the method comprising:
determining whether each of a plurality of memory dies in the memory device is in an activated state (“The access prioritizer selects a prefetch when no demand misses or writebacks are pending. The prefetches thus add little additional channel contention, and only when a demand miss arrives while a prefetch is in progress.”, section 4, paragraph 3); and
selectively determining whether or not to use a cache for an operation indicated by a command received from a host, depending on the number of memory dies determined to be in the activated state (“On a demand miss, blocks in an aligned region surrounding the miss that are not already in the cache are prefetched [23]. For example, a cache with 64-byte blocks and 4KB regions would fetch the 64-byte block upon a miss, and then prefetch any of the 63 other blocks in the surrounding 4KB region not already resident in the cache.”, section 4, paragraph 1; “When prefetching directly into the L2 cache, the likelihood of pollution is high if the prefetch accuracy is low.”, section 4.1, paragraph 1; “The access prioritizer selects a prefetch when no demand misses or writebacks are pending. The prefetches thus add little additional channel contention, and only when a demand miss arrives while a prefetch is in progress.”, section 4, paragraph 3; “The access prioritizer selects a prefetch when no demand misses or writebacks are pending. The prefetches thus add little additional channel contention, and only when a demand miss arrives while a prefetch is in progress.”, section 4, 
In regards to claims 2, 7, and 12, Lin further teaches that the control circuit determines to use the cache for the operation indicated by the command when the number of memory dies in the activated state is less than or equal to a maximum number of activated memory dies (“The access prioritizer selects a prefetch when no demand misses or writebacks are pending. The prefetches thus add little additional channel contention, and only when a demand miss arrives while a prefetch is in progress.”, section 4, paragraph 3), and
wherein the control circuit determines not to use the cache for the operation indicated by the command when the number of memory dies in the activated state is greater than the maximum number of activated memory dies (“This large increase in channel contention can be avoided by scheduling prefetch accesses only when the Rambus channel would otherwise be idle.”, section 4.2, paragraph 3).
In regards to claims 4, 9, and 14, Lin further teaches that the maximum number of activated memory dies is determined based on the operation indicated by the command (“The access prioritizer selects a prefetch when no demand misses or writebacks are pending. The prefetches thus add little additional channel contention, and only when a demand miss arrives while a prefetch is in progress.”, section 4, paragraph 3).
In regards to claims 5, 10, and 15, Lin further teaches that the control circuit determines not to use the cache for the operation indicated by the command in the case where a number of memory dies coupled to the memory controller through a channel corresponding to the command is greater than or equal to a threshold number of dies (“We can further improve our prefetching scheme by taking into account not only the idle/busy status of the Rambus channel, but also the expected utility of the prefetch request and the state of the Rambus banks.”, section 4.2, paragraph 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Reducing DRAM Latencies with an Integrated Memory Hierarchy Design”) in view of Eckert (US 2019/0065243).
In regards to claims 3, 8, and 13, Lin teaches claims 2, 7, and 12.  Lin fails to teach that the maximum number of activated memory dies is determined based on information on a power budget available to the memory device.  Eckert teaches that the maximum number of activated memory dies is determined based on information on a power budget available to the memory device (“System management unit 210 sends a power budget to memory controller 220, and memory controller 220 utilizes table 230 to .

Response to Arguments
Applicant's arguments filed 5 May 2021 have been fully considered but they are not persuasive.
In response to the arguments regarding the interview, the Examiner disagrees with the characterization of the interview.  The Examiner did not agree that the amendment proposed by Applicant would overcome the current rejection.  Instead, the Examiner proposed an alternative amendment, namely changing “an operation indicated by a command” to --a command--, which would overcome the current rejection.
In response to the arguments regarding the 102 rejection, the Examiner disagrees.  Lin’s prefetch is an operation indicated by a command.  The Examiner recognizes that the claims require that the control circuit determines whether to use cache or not.  In Line, the prefetches are first placed into a queue.  Next, the prefetches are issued to the memory and thereby store the data into the cache.  However, the prefetches are only issued when they are the last prefetch inserted into the queue 
In response to the arguments regarding the 103 rejection, the Examiner disagrees.  Because of the limited parallelism within a memory die, changing the maximum number of accesses per second will still cause changes to the number of activated memory dies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        14 May 2021